Exhibit 10.1

Confidential information in this Amendment No. 2 to Loan and Servicing Agreement
has been omitted and

filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

AMENDMENT NO. 2 TO

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 2 TO LOAN AND SERVICING AGREEMENT, dated as of September 19,
2011 (this “Amendment”), is executed by and among DT WAREHOUSE IV, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company,
as servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary (“Paying Agent”), WINDMILL FUNDING CORPORATION, as
Conduit Lender and THE ROYAL BANK OF SCOTLAND PLC, as Program Agent for the
Conduit Lenders and the Committed Lenders (“Program Agent”) and as sole Managing
Agent and sole Committed Lender. Capitalized terms used, but not otherwise
defined herein, shall have the meanings ascribed thereto in the “Loan and
Servicing Agreement” (defined below).

WITNESSETH:

WHEREAS, the Borrower, the Servicer, the Program Agent, the Paying Agent, the
Commercial Paper Conduits from time to time party thereto, and the Financial
Institutions from time to time party thereto entered into that certain Loan and
Servicing Agreement dated as of July 23, 2010 as amended by Amendment No. 1
dated as of May 13, 2011 (the “Loan and Servicing Agreement”);

WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the Loan and Servicing Agreement is
hereby amended as follows:

SECTION 2. Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the Loan and Servicing Agreement is
hereby amended as follows:

2.1 The definitions of “Charged-Off Losses Ratio”, “Delinquency Measurement
Ratio”, “DTCS” and “Overconcentration Amount”, set forth in Section 1.01 of the
Loan and Servicing Agreement are hereby amended and restated as follows:

“Charged-Off Losses Ratio” means, with respect to any Accounting Period (i) with
respect to the Pledged Contracts, the percentage equivalent of a fraction, the
numerator of which is the aggregate Principal Balance of such Pledged Contracts
which became Charged-Off Contracts during such Accounting Period, minus the
aggregate of amounts received by the Servicer during such Accounting Period and
applied to any Pledged Contract which is a Charged-Off Contract as of the end of
such Accounting



--------------------------------------------------------------------------------

Period, and the denominator of which is the aggregate Principal Balance of all
Pledged Contracts as of the end of such Accounting Period, or (ii) with respect
to the Managed Portfolio Contracts, the percentage equivalent of a fraction, the
numerator of which is the aggregate Principal Balance of the Managed Portfolio
Contracts which became Charged-Off Contracts during such Accounting Period,
minus the aggregate of amounts received by the Servicer during such Accounting
Period and applied to any such Managed Portfolio Contract which is a Charged-Off
Contract as of the end of such Accounting Period, and the denominator of which
is the aggregate Principal Balance of all Managed Portfolio Contracts as of the
end of such Accounting Period.

“Delinquency Measurement Ratio” means, as of any Measurement Date, (a) with
respect to the Pledged Contracts, the quotient (expressed as a percentage) of
(i) the Principal Balance of the Pledged Contracts which are Delinquency
Measurement Contracts as of such Measurement Date, divided by (ii) the aggregate
Principal Balance of all Pledged Contracts as of such Measurement Date, or
(b) with respect to the Managed Portfolio Contracts, the quotient (expressed as
a percentage) of (i) the Principal Balance of all of the Managed Portfolio
Contracts which are Delinquency Measurement Contracts as of such Measurement
Date, divided by (ii) the aggregate Principal Balance of all Managed Portfolio
Contracts as of such Measurement Date

“DTCS” means DriveTime Car Sales Company, LLC, an Arizona limited liability
company, together with its successors and each wholly-owned subsidiary of
DriveTime Car Sales Company, LLC, created for the purpose of originating
Contracts.

“Overconcentration Amount” means, at any time, the sum of (i) the amount, if
any, by which the aggregate Principal Balances of all Eligible Contracts as to
which the related Contract Debtor is rated “D+”, “D” or “D-” pursuant to the
Credit and Collection Policy exceeds the product of 5.00% and the aggregate
Principal Balances of all Eligible Contracts at such time, plus (ii) the amount,
if any, by which the aggregate Principal Balances of all Eligible Contracts as
to which the related Contract Debtor is rated “C-”, “D+”, “D” or “D-” pursuant
to the Credit and Collection Policy exceeds the product of 12.50% and the
aggregate Principal Balances of all Eligible Contracts at such time, plus
(iii) the amount, if any, by which the aggregate Principal Balances of all
Eligible Contracts as to which the Contract Debtors have an address in a
particular State (other than Texas or Florida) exceeds the product of 15% and
the aggregate Principal Balances of all Eligible Contracts at such time, plus
(iv) the amount, if any, by which the aggregate Principal Balances of all
Eligible Contracts as to which the Contract Debtors have an address in Texas
exceeds the product of 30% and the aggregate Principal Balances of all Eligible
Contracts at such time, plus (v) the amount, if any, by which the aggregate
Principal Balances of all Eligible Contracts as to which the Contract Debtors
have an address in Florida exceeds the product of 22.5% and the aggregate
Principal Balances of all Eligible Contracts at such time plus (vi) the amount
by which the aggregate Principal Balances of all Eligible Contracts as to which
all or part in excess of 10.00% of any Scheduled Payment is 31 or more but less
than 61 days delinquent exceeds the product of 5.00% and the aggregate Principal
Balances of all Eligible Contracts at such time plus (vii) the amount by which
the aggregate Principal Balances of all Eligible Contracts as to



--------------------------------------------------------------------------------

which the original term to maturity exceeds sixty-eight (68) months exceeds the
product of 5.00% and the aggregate Principal Balances of all Eligible Contracts
at such time.

2.2 The definition of “Eligible Contract” set forth in Section 1.01 of the Loan
and Servicing Agreement is hereby amended by deleting clauses (g), (i) and (uu)
thereof and substituting, in lieu thereof, respectively, the following:

(g) which is not (i) a Charged-off Contract, (ii) a Contract for which the
Contract Debtor is a party to a proceeding under any Debtor Relief Law which
arose after the creation of such Contract (other than as a creditor or
claimant), (iii) a Contract for which the Amount Financed was in excess of
$30,000, or (iv) a Contract that (A) was previously a Pledged Contract and
(B) was previously transferred by the Borrower in connection with a Contract
Disposition Transaction and, at the time of such Contract Disposition
Transaction, was a Delinquency Measurement Contract; provided that
notwithstanding the foregoing, a Contract of the type described in this clause
(iv) may become an Eligible Contract if it otherwise satisfies the definition
thereof upon the earlier of (x) the date after such Contract Disposition
Transaction on which such Contract is not a Delinquency Measurement Contract and
the related Contract Debtor has made at least four (4) Scheduled Payments
thereunder and (y) the date on which such Contract was not a Delinquency
Measurement Contract for three (3) consecutive Accounting Periods;

(i) which (i) has an original term to maturity that is not less than twelve
(12) months and does not exceed sixty-two (62) months, or such other period as
may be agreed to from time to time by the Borrower and the Program Agent,
provided that (x) for Receivables as to which the Contract Debtor is rated “B”
the original term to maturity is not less than twelve (12) months and does not
exceed sixty-eight (68) months and (y) for Receivables as to which the Contract
Debtor is rated “A” the original term to maturity is not less than twelve
(12) months and does not exceed seventy-two (72) months, (ii) the Schedule of
Payments has equal periodic payments except for payments due during the first 90
days of the term of such Contract, and except for the final payment which may be
less than the other equal payments, and the payment obligation is in United
States dollars, and (iii) does not cause the weighted average (based on
Principal Balances of the applicable Eligible Contracts) original term to
maturity of all Eligible Contracts that are Pledged Contracts to exceed
sixty-two (62) months; provided that the Pledged Contracts rendered ineligible
solely pursuant to the foregoing clause (iii) shall be selected by the Borrower
from the Pledged Contracts with the longest original term to maturity and only
with Principal Balances required to reduce such weighted average original term
to maturity of all Eligible Contracts that are Pledged Contracts to or below
sixty-two (62) months; provided that any such ineligible Pledged Contract may be
subsequently designated by the Borrower as an “Eligible Contract” if the
eligibility of such Pledged Contract would not cause such weighted average
original term to maturity of all Pledged Contracts to exceed sixty-two
(62) months.

(uu) with respect to which the scheduled payments under the Contract are due at
least monthly in level payments through its maturity date sufficient to fully
amortize the principal balance of such Contract by its maturity date, assuming
timely payment by



--------------------------------------------------------------------------------

Obligors on simple interest Contracts, except that the payment in the first or
last month of the life of the Contract may be minimally different from the level
payment.

2.3 Section 1.01 of the Loan and Servicing Agreement is hereby amended by
deleting the definition of “Ineligible Securitization Contract”.

2.4 Section 4.01(j) of the Loan and Servicing Agreement is hereby amended and
restated as follows:

(j) Collection Information; Master Agency Agreement. The names and addresses of
all the Approved Sub-servicers, Depository Account Banks and Lock-Box
Processors, together with the addresses of the Lock-Boxes and the account
numbers of the Depository Accounts are as specified in Exhibit F. The Lock-Boxes
set forth on Exhibit F are the only addresses to which Contract Debtors and
Approved Sub-servicers of Pledged Contracts are directed to make payment. The
Depository Accounts set forth on Exhibit F are the only accounts (other than
zero balance accounts) to which Contract Debtors, Approved Sub-servicers or
Lock-Box Processors remit Collections of Pledged Contracts by wire transfer or
electronic funds transfer. Exhibit N hereto is a full, complete and correct copy
of the Master Agency Agreement and such agreement has not been modified and is
in full force and effect. There are no agreements or understandings relating to
the Master Agency Agreement that are not fully and accurately described in
Exhibit N. No DT Entity has granted any Person, other than Wells Fargo Bank,
National Association under the Master Agency Agreement, “control” (within the
meaning of Section 9-102 of any applicable enactment of the UCC) of any
Depository Account or the right to take control of any Depository Account at a
future time or upon the occurrence of a future event.

2.5 Schedule II to the Loan and Servicing Agreement is hereby amended and
restated as set forth on Schedule II hereto.

2.6 Exhibit F to the Loan and Servicing Agreement is hereby amended and restated
as set forth on Exhibit F hereto.

SECTION 3. Conditions to Effectiveness.

3.1 Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Program Agent of counterparts of this Amendment
executed by each of the parties hereto.

3.2 Conditions Subsequent. The continued effectiveness of this Amendment shall
be conditioned upon the delivery to the Program Agent and Managing Agents, on or
prior to October 31, 2011, of a written reaffirmation or other confirmation
satisfactory to Program Agent from DBRS with respect to the “AA” rating of Notes
(and any failure to deliver such reaffirmation or other confirmation by such
date shall be deemed an “Amendment Termination Event”). Upon the occurrence of
an Amendment Termination Event, this Amendment shall be automatically terminated
and cease to be of any force or effect and the terms of the Loan and Servicing
Agreement shall revert to the terms of the Loan and Servicing Agreement without
regard to this Amendment. It is hereby understood and agreed that if, upon the
occurrence of an



--------------------------------------------------------------------------------

Amendment Termination Event and the resulting termination of the Amendment,
there occurs a Borrowing Base Deficiency, such Borrowing Base Deficiency shall
be deemed to occur as of October 31, 2011 and shall be remedied pursuant to
Section 2.05(b) of the Loan and Servicing Agreement (and if not so remedied,
shall constitute an Event of Termination as of such date pursuant to
Section 7.01(a) of the Loan and Servicing Agreement).

SECTION 4. Representations, Warranties and Confirmations. Each of the Servicer
and the Borrower hereby represents and warrants that:

4.1 It has the power and is duly authorized to execute and deliver this
Amendment.

4.2 The execution and delivery of this Amendment has been duly authorized by all
corporate or limited liability company action necessary on its part.

4.3 This Amendment and the Loan and Servicing Agreement as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.

4.4 Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of each such party, respectively, set
forth in the Loan and Servicing Agreement and as amended hereby, are true and
correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).

4.5 Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes an
Event of Termination or Incipient Event of Termination.

SECTION 5. Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

SECTION 6. Effectiveness of Amendment. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Loan and Servicing Agreement
shall remain in full force and effect and are hereby ratified and confirmed.
This Amendment is effective only for the specific purpose for which it is given
and shall not operate as a consent, waiver, amendment or other modification of
any other term or condition set forth in the Loan and Servicing Agreement or any
right, power or remedy of any Program Agent under the Loan and Servicing
Agreement. Upon the effectiveness of this Amendment, each reference in the Loan
and Servicing Agreement to “this Agreement” or “this Loan and Servicing
Agreement” or words of like import shall mean and be references to the Loan and
Servicing Agreement as amended hereby, and each reference in any other Facility
Document to the Loan and Servicing Agreement or to any terms defined in the Loan
and Servicing Agreement which are modified hereby shall mean and be references
to the Loan and Servicing Agreement or to such terms as modified hereby.



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

SECTION 9. Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 10. Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 11. Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.

SECTION 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

DT WAREHOUSE IV, LLC By:   /s/ Jon Ehlinger Name:   Jon Ehlinger Title:  
Secretary DT CREDIT COMPANY, LLC By:   /s/ Jon Ehlinger Name:   Jon Ehlinger
Title:   Secretary WELLS FARGO BANK, NATIONAL
ASSOCIATION as Backup Servicer, Paying Agent and Securities
Intermediary By:   /s/ Jeanine C. Casey Name:   Jeanine C. Casey Title:   Vice
President



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION as Conduit Lender By:   /s/ Jill A. Russo Name:  
Jill A. Russo Title:   Vice President THE ROYAL BANK OF SCOTLAND PLC
as Program Agent, sole Managing Agent and sole
Committed Lender By:   RBS Securities Inc., as agent By:   /s/ Gregory S. Blanck
Name:   Gregory S. Blanck Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

DT Warehouse IV,

LLC 4020 East Indian School Road, Suite 650

Phoenix, AZ 85018

Telephone: (602) 667-2433

Attention: Secretary

DT Credit Company, LLC

4020 East Indian School Road

Phoenix, AZ 85018

Telephone: (602) 852-6600

Attention: Secretary

Wells Fargo Bank, National Association

MAC N9311-161

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Telephone: (612) 667-3464

Facsimile: (612) 667-8058

Attention: Corporate Trust Services – Asset-Backed Administration



--------------------------------------------------------------------------------

The Royal Bank of Scotland PLC

550 West Jackson St.

Chicago, IL 60661

Attention: Joseph Kleinwachter

Telephone: 312 664 6587

Fax: 203-873-5749

E-mail: Joseph.Kleinwachter@rbs.com

Windmill Funding Corporation

c/o Global Securitization Services, LLC

68 South Service Road, Ste. 120

Melville, New York 11747

Attention: Frank B. Bilotta

Telephone: (212) 302-8331

Telecopy: (212) 302-8767

With a copy to:

RBS Global Banking and Markets

550 West Jackson Boulevard

Chicago, Illinois 60661

Attention: Windmill-Administrator

Telephone: (312) 664-6566

Telecopy: (203) 873-4152

DBRS

140 Broadway, 35th floor

New York, New York 10005

Telephone: (212) 806-3277

Facsimile: (212) 806-3201

Attention: ABS Surveillance

With a copy to: ABS_surveillance@dbrs.com



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF LOCK-BOXES, LOCK-BOX PROCESSORS; DEPOSITORY

ACCOUNTS; AND DEPOSITORY ACCOUNT BANKS

HOME OFFICE

4020 East Indian School Road, Phoenix, AZ 85018

MESA OFFICE

7300 East Hampton Boulevard, Mesa, AZ 85029

DEALERSHIPS

PROVIDED BY DTAC

P.O. BOXES

DT Credit Company, LLC, P.O. Box 53087, Phoenix, AZ 85072

DEPOSITORY ACCOUNTS

Wells Fargo Bank, 100 West Washington Street, Phoenix, AZ 85003

Attn: Mr. John Helms, (602) 378-6633

Acct: [*] (Concentration)

Acct: [*] (Collection)

 

* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.